Case 2:19-cv-00677-RBS-DEM Document 21 Filed 04/23/20 Page 1 of 3 PagelD# 328

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division

EA DESIGNS AND COMPANY,
Plaintiff,
Vv. CIVIL ACTION NO. 2:19cv677
COASTAL ACCENTS, LLC, et al.,

Defendants.

COASTAL ACCENTS, LLC,

Counter and Third Party Plaintiff,
Vv.
EA DESIGNS AND COMPANY,
Counter Defendant,
and
EMILY SHEIPE,

Third Party Defendant.

ORDER

 

This matter comes before the court on competing Motions to
Dismiss (“Motions”) challenging personal jurisdiction and the
legal sufficiency for the claims asserted. ECF Nos. 4, 13. The
motions were fully briefed.

On January 7, 2020, and on February 6, 2020, the Motions

were referred to United States Magistrate Judge Douglas E.
Case 2:19-cv-00677-RBS-DEM Document 21 Filed 04/23/20 Page 2 of 3 PagelD# 329

Miller pursuant to the provisions of 28 U.S.C. § 636(b) (1) (B)
and Federal Rule of Civil Procedure 72(b), to conduct necessary
hearings, including evidentiary hearings, if necessary, and to
submit to the undersigned district judge proposed findings of
fact, if applicable, and recommendations for the disposition of
the Motions. ECF Nos. 11, 19. The Magistrate Judge’s Report and
Recommendation (“R&R”) recommended granting James Rose’s and
Mary Rose’s Motion to Dismiss, ECF No. 4, for lack of personal
jurisdiction, and granting in part and denying in part EA
Designs and Company’s (“EA Designs”) and Emily Sheipe’s
(“Sheipe”) Motion to Dismiss the Counterclaim and Third Party
Claim, ECF No. 13. In the R&R, the parties were advised of their
right to file written objections to the findings and
recommendations made by the Magistrate Judge within fourteen
(14) days from the date of the mailing of the R&R to the
objecting party. Id. at 25-26. No objections were filed.
Accordingly, the court ADOPTS AND APPROVES IN FULL the
findings and recommendations set forth in the Magistrate Judge’s
thorough and well-reasoned R&R filed on March 18, 2020.
ECF No. 20. The court GRANTS James Rose’s and Mary Rose’s Motion
to Dismiss for lack of personal jurisdiction and, as _ such,
dismisses the claims against each of them. The claims in the
Complaint against Defendant Coastal Accents, LLC remain in the

case.
Case 2:19-cv-00677-RBS-DEM Document 21 Filed 04/23/20 Page 3 of 3 PagelD# 330

The court also GRANTS IN PART and DENIES IN PART EA
Designs’s and Sheipe’s Motion to Dismiss the Counterclaim and
Third Party Claim, respectively. As such, the court dismisses
the claims for fraud and punitive damages against both EA
Designs and Sheipe, and the claim of unjust enrichment against
Sheipe. Count I of the Counterclaim under the North Carolina
Unfair and Deceptive Trade Practices Act (“UDTPA”) against EA
Designs and Sheipe in her individual capacity for her alleged
tortious conduct, and Count II of the Counterclaim for unjust
enrichment against EA Designs, remain in the case for further
decision. Responses to these claims shall be filed on or before
May 11, 2020.

The Clerk is DIRECTED to send a copy of this Order to

counsel for all parties.

IT IS SO ORDERED. i “CR

Rebecca Beach Smith
Senior United States District Judge

 

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE
